NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

                 DAVID G. MAYESKE,
                     Petitioner,
                             v.
            DEPARTMENT OF THE NAVY,
                   Respondent.
               __________________________

                       2011-3167
               __________________________

    Petition for review of an arbitrator’s decision by David
P. Clark.
                __________________________

                 Decided: April 17, 2012
               __________________________

    DAVID G. MAYESKE, of Crofton, Maryland, pro se.

    COURTNEY S. MCNAMARA, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
her on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and DEBORAH A.
BYNUM, Assistant Director.
               __________________________
MAYESKE   v. NAVY                                         2


 Before RADER, Chief Judge, LINN, and WALLACH, Circuit
                        Judges.
PER CURIAM.
                      INTRODUCTION
    David G. Mayeske appeals from the April 29, 2011 ar-
bitration award affirming the Department of the Navy’s
decision to suspend him for 30 days. Dep’t of the Navy,
Navy Facilities Eng’g Command, Wash. v. Am. Fed. of
Gov’t Emps, Local 1923 (2011) (Clark, Arb.). Because the
arbitrator’s award was supported by substantial evidence,
we affirm.
                       BACKGROUND
    Mr. Mayeske worked at the Department of the Navy,
Navy Facilities Engineering Command (“Agency”) as an
Information Technology Specialist where he conducted
various computer-related activities, including replacing
toner cartridges for printing and copying machines. Mr.
Mayeske believes his employment problems began in
retaliation for writing to his Congressman in October
2008 to call attention to his belief that the Agency was not
procuring recycled toner and print cartridges as required.
    The Arbitrator found Mr. Mayeske’s employment
problems started some months prior when he was issued
a Letter of Reprimand in June 2008 for failure to follow
an order by his supervisor, Mr. Rice. In early October,
around the time he wrote to his Congressman, Mr.
Mayeske told the Executive Officer of the Agency that the
Agency should be using a different type of toner cartridge
in order to comply with the Department of Defense’s
procurement program encouraging use of recycled prod-
ucts. Mr. Mayeske’s direct supervisor, Mr. Magri, then
told him that it was improper to speak to the Executive
Officer about these types of issues and he was not to
3                                          MAYESKE   v. NAVY


communicate to “nonessential people about the Informa-
tion Office’s needs.” Mr. Mayeske repeatedly contacted
Agency executives despite repeated instructions to the
contrary.
    The difficulties continued. For an unrelated incident,
Mr. Mayeske was suspended for 14 days in part for “fail-
ure to follow instructions.” Mr. Mayeske protested the 14-
day suspension and tried to deliver a letter of protest to
an Agency executive; an executive then wrote to Mr.
Magri to explain that Mr. Mayeske should follow the
prescribed chain of command. When, on April 3, 2009,
Mr. Mayeske again attempted to contact an Agency
executive directly the Agency’s Business Manager “gave
[Mr. Mayeske] a direct order to follow the chain of com-
mand with respect to the Agency’s decision to suspend
him.” When later that same day Mr. Mayeske entered the
Commanding Officer’s office, he was asked to leave and he
complied.
     Mr. Mayeske’s suspension was effective April 6, 2009
through April 20, 2009. Upon his return he was told to
see Mr. Rice to get the key to his office. Instead he
stacked two buckets to climb through the window into his
office. On May 4, 2009, Mr. Mayeske failed to appear for
a meeting scheduled with Mr. Rice and the Union Repre-
sentative about the incident. On May 12, 2009, Mr. Rice
proposed a 30-day suspension for Mr. Mayeske for two
reasons: “Failure to Follow Instructions,” and “Acting in
an Unsafe Manner.” The first reason was supported by
four specifications, 1 the second reason was for climbing

    1    The proposal for 30-day suspension states that: (1)
Mayeske violated a direct order given on October 17,
2008, when he tried to present his protest to his 14-day
suspension directly to the Commanding Officer, after
being told not to make personal contact with the executive
officers without going through the chain of command; (2)
MAYESKE   v. NAVY                                          4


through the window, after being “instructed [ ] to get
down and come into the building” when it was “hazy,
raining, and the sidewalk was wet at the time . . . .” 2
After the Agency issued a final decision to suspend Mr.
Mayeske for 30 days, the Union filed a grievance, which
the Agency denied, and the matter went to arbitration.
The arbitrator sustained the Agency’s decision and denied
the grievance. Mr. Mayeske timely appealed.
                           DISCUSSION
                                 I.
    Mr. Mayeske’s grievance is based upon a suspension,
which is an adverse action under 5 U.S.C. § 7512(2). An
arbitrator’s award under Section 7512 is reviewed “in the
same manner and under the same conditions as if the
matter had been decided by the [Merit Systems Protec-
tion] Board.” 5 U.S.C. § 7121(f) (2006).
     This court has jurisdiction to review the Merit Sys-
tems Protection Board’s (“Board”) final decisions under 28
U.S.C. § 1295(a)(9). However, the scope of review is
limited; we set aside a decision by the Board only if it was
“(1) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c) (2006).

Mayeske violated an express instruction to follow the
chain of command when he entered the Commanding
Officer’s office on April 3, 2009; (3) Mayeske climbed
through the office window despite Mr. Magri’s instruction
not to enter the building through the window; (4)
Mayeske did not comply with Mr. Rice’s instruction to
attend a meeting on May 4, 2009.
     2   The Arbitrator found that this “additional charge .
. . supports the necessity of discipline.”
5                                         MAYESKE   v. NAVY


    To sustain a suspension, the agency must (1) “estab-
lish by preponderant evidence that the charged conduct
occurred,” (2) “show a nexus between [the] conduct and
the efficiency of the service,” and (3) “demonstrate that
the penalty imposed was reasonable in light of the rele-
vant factors set forth in Douglas v. Veterans Admin., 5
M.S.P.B. 313, 5 M.S.P.R. 280, 307-08 (1981).” Malloy v.
U.S. Postal Service, 578 F.3d 1351, 1356 (Fed. Cir. 2009).
                            II.
    The first element is satisfied; the record shows that
Mr. Mayeske “failed to follow instructions” on multiple
occasions. In June 2008 he was issued a Letter of Repri-
mand for “Failure to Follow an Order,” one of the three
reasons for his 14-day suspension in April 2009 was
“Failure to Follow Instructions,” and one of the two rea-
sons for his 30-day suspension was also “Failure to Follow
Instructions.” Mr. Mayeske was told not to contact the
Commanding and Executive Officers without going
through the chain of command, an instruction the Arbi-
trator found he repeatedly violated. The Arbitrator also
found Mr. Mayeske did not comply with Mr. Magri’s
instruction not to climb through the office window and
that Mr. Mayeske did not comply with Mr. Rice’s instruc-
tion to meet about the incident on May 4, 2009. 3 Given

    3   Mr. Mayeske argues that the order not to contact
anyone was not previously enforced and was in conflict
with his job requirements that routinely required him to
service machines in the offices of the Commanding and
Executive Officers. Furthermore, he says, he asked other
employees for the key and was told to get it from Mr. Rice.
Mr. Rice was in a meeting, and Mr. Mayeske felt he had
no choice but to get into his office through the window.
Finally, with regard to the May 2009 meeting, he asserts
that he and the Union Representative were unprepared to
meet at the designated time. None of these arguments
contradict the Arbitrator’s findings.
MAYESKE   v. NAVY                                        6


that he was told repeatedly to follow the chain of com-
mand, instructed not to climb through the window, and
required to come to a meeting on May 4, 2009, and yet
failed to follow these instructions, there is substantial
evidence to support the arbitrator’s finding that the
charged conduct occurred.
    The second element requires showing a nexus “be-
tween [the] conduct and the efficiency of the service.”
Malloy, 578 F.3d at 1356. “Failure to follow instructions
or abide by requirements affects the agency's ability to
carry out its mission.” Blevins v. Dep’t of the Army, 26
M.S.P.R. 101, 104 (1985), aff’d, 790 F.2d 95 (Fed. Cir.
1986). On several occasions Mr. Mayeske failed to follow
instructions. Therefore, the arbitrator’s finding that Mr.
Mayeske failed to follow instructions demonstrates a
sufficient nexus and is supported by substantial evidence.
    The third element requires the agency demonstrate
the reasonableness of the penalty. Malloy, 578 F.3d at
1356. The arbitrator specifically considered the Douglas
factors and found that the 30-day suspension was reason-
able and the circumstances did not warrant mitigation of
the penalty. Given the thoroughness of the arbitrator’s
consideration of the factors, the arbitrator sufficiently
demonstrated the penalty imposed was reasonable. See
Quinton v. Dep’t of Trans., 808 F.2d 826, 829 (Fed. Cir.
1986).
    In sum, all three adverse action elements are met.
Therefore, the arbitrator’s decision to uphold the Agency’s
30-day suspension was supported by substantial evidence.
                      AFFIRMED


Each party shall bear its own costs.